UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number:000-53043 Man-AHL Diversified I L.P. (Exact name of registrant as specified in charter) Delaware 06-1496634 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Man Investments (USA) Corp. 123 North Wacker Drive 28th Floor Chicago, Illinois (Address of principal executive offices) (Zip Code) (312) 881-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer[] Non-Accelerated Filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] PART I - FINANCIAL INFORMATION ITEM 1.Financial Statements. Man-AHL Diversified I L.P. STATEMENTS OF FINANCIAL CONDITION (a) STATEMENTS OF OPERATIONS (b) STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (c) STATEMENTS OF CASH FLOWS (c) NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) (a) At September 30, 2010 (unaudited) and December 31, 2009 (b) For the three months ended September 30, 2010 and 2009 (unaudited) and for the nine months ended September 30, 2010 and 2009 (unaudited) (c) For the nine months ended September 30, 2010 and 2009 (unaudited) 2 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF FINANCIAL CONDITION September 30, 2010 (unaudited) December 31, 2009 ASSETS CASH AND CASH EQUIVALENTS $ $ INVESTMENT IN MAN-AHL DIVERSIFIED TRADING COMPANY L.P. DUE FROM MAN-AHL DIVERSIFIED TRADING COMPANY L.P. - OTHER ASSETS TOTAL $ $ LIABILITIES AND PARTNERS’ CAPITAL LIABILITIES: Redemptions payable $ $ Subscriptions received in advance Management fees payable Servicing fees payable Accrued expenses Total liabilities PARTNERS’ CAPITAL: General Partner - Class A (186 unit equivalents outstanding at September 30, 2010 and December 31, 2009, respectively) Limited Partners - Class A (84,630.83 and 82,984.62 units outstanding at September 30, 2010 and December 31, 2009, respectively) Limited Partners - Class A Series 2 (15,410.64 and 4,857.29 units outstanding at September 30, 2010 and December 31, 2009, respectively) Limited Partners - Class B (22,060.64 and 20,210.95 units outstanding at September 30, 2010 and December 31, 2009, respectively) Limited Partners - Class B Series 2 (3,550.48 and 1,269.10 units outstanding at September 30, 2010 and December 31, 2009, respectively) Total partners’ capital TOTAL $ $ 3 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF FINANCIAL CONDITION (CONTINUED) NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS A $ $ NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS A Series 2 $ $ NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS B $ $ NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS B Series 2 $ $ See accompanying notes and attached financial statements of Man-AHL Diversified Trading Company L.P. 4 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF OPERATIONS (UNAUDITED) For the three For the three For the nine For the nine months ended months ended months ended months ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 NET INVESTMENT INCOME/EXPENSE ALLOCATED FROM MAN-AHL DIVERSIFIED TRADING COMPANY L.P. - Interest income $ Other expenses ) - ) - Brokerage commissions ) - ) - Net investment income (loss) allocated from Man-AHL Diversified Trading Company L.P. $ ) $ $ ) $ PARTNERSHIP EXPENSES: Brokerage commissions - Management fees Servicing fees Other expenses Total expenses Net investment loss ) REALIZED AND UNREALIZED GAINS (LOSSES) ON TRADING ACTIVITIES ALLOCATED FROM MAN-AHL DIVERSIFIED TRADING COMPANY L.P.: Net realized trading gains (losses) on closed contracts ) Net change in unrealized trading gains on open contracts Net gains (losses) on trading activities allocated from Man-AHL Diversified Trading Company L.P. ) NET INCOME (LOSS) $ ) NET INCOME (LOSS) PER UNIT OF PARTNERSHIP INTEREST - CLASS A $ ) NET INCOME (LOSS) PER UNIT OF PARTNERSHIP INTEREST - CLASS A Series 2 $ ) NET INCOME (LOSS) PER UNIT OF PARTNERSHIP INTEREST - CLASS B $ ) NET INCOME (LOSS) PER UNIT OF PARTNERSHIP INTEREST - CLASS B Series 2 $ ) See accompanying notes and attached financial statements of Man-AHL Diversified Trading Company L.P. 5 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 CLASS A CLASS A Series 2 CLASS B CLASS B Series 2 TOTAL Limited General Limited Limited Limited Partners Partner Partners Partners Partners Amount Units Amount Units Amount Units Amount Units Amount Units Amount Units PARTNERS’ CAPITAL January 1, 2010 $ Subscriptions - - Redemptions ) ) - - ) Net Income - PARTNERS’ CAPITAL September 30, 2010 $ PARTNERS’ CAPITAL January 1, 2009 $ $ $
